BROCK, Judge.
Defendant brings forth four assignments of error. The first assignment alleges that the trial court improperly restricted the scope of defendant’s cross-examination and his efforts to impeach an adverse witness. Defendant is correct in *101arguing that North Carolina law permits a broad scope of cross-examination of a witness who has offered testimony detrimental to a defendant’s case. State v. Roberson, 215 N.C. 784, 3 S.E. 2d 277. See 1 Stansbury, N. C. Evidence, §§ 35, 38, 42 (Brandis Revision 1973), and 7 Strong, N. C. Index 2d, Witnesses, § 8. But the exceptions relied upon by the defendant do not indicate that the court unreasonably limited the scope of his cross-examination or infringed upon his reasonable opportunity to impeach the adverse witness.
The second assignment of error is directed to the testimony of a Charlotte detective dealing with the absence of the alleged accomplice Spivey. Defendant has failed to demonstrate how the testimony relating to Spivey’s absence from trial may have prejudiced his case. We note also that defendant himself testified on cross-examination, without objection, concerning Spivey’s absence. This assignment of error is overruled.
The next assignment of error is directed to the trial court’s failure to allow testimony tending to establish defendant’s reputation. Conceding arguendo that this testimony should have been admitted, defendant has failed to include in the record what the testimony would have been. This court therefore is unable to determine that its exclusion was prejudicial. State v. Love, 269 N.C. 691, 153 S.E. 2d 381. See 3 Strong, N. C. Index 2d, Criminal Law § 169.
The final assignment of error relates to the charge. Defendant excepts to the refusal of the court to give his requested instruction concerning the scrutiny of the testimony of an accomplice. The instruction given by the court was similar to the one approved by the Supreme Court in State v. Hairston and State v. Howard and State v. McIntyre, 280 N.C. 220, 185 S.E. 2d 633. The court’s instruction on this point is adequate and complete. Defendant also argues that the trial judge failed to give equal stress to the contentions of defendant. It appears to us that the charge of the court fairly summarized the evidence and fairly reviewed the contentions of the parties.
In our opinion defendant’s trial was free from prejudicial error.
No error.
Judges Parker and Hedrick concur.